Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is response to communication filed on 7/17/2020.
Claims 1-17 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 16 are rejected under 35 U.S.C. 112, second paragraph, because the “if statement” makes the claim indefinite. All the limitations after the “if” statement doesn’t need to take place. For purpose of examination, everything after the “if” statement is not examined.  Correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2A-prong 1: Claims 10 and 15 are directed to non-statutory subject matter.  Claims 101 and 15 are directed to determining the advertising buyers for advertising space based on the buyer profiles and based on specific target user profile.   These Certain Methods of Organizing Huma Activity”.  Accordingly the claim recite an abstract idea.
2A-prong 2: The claim recite the additional limitations of a display device for displaying the obtained advertisement information.  This generic computer limitations are no more than mere instructions to apply the exception using generic computer component.  Accordingly, this additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.       

2B:   As discussed with respect to Step 2A prong 2, the claims recite displaying on a webpage and amounts to no more than mere instructions to apply the exception using generic computer component cannot integrate the abstract idea a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.  
Dependent claims 11-14 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. There’s no  additional elements that transform the recited abstract idea into a patent eligible invention because these claims merely recite further abstract limitations that provide no more than simply narrowing the recited abstract idea.

Alice Corp. also establishes that the same analysis should be used for all categories of claims. Therefore, independent apparatus claim 1 and system claim 16 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the 
	Dependent claims 2-9 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. There’s no  additional elements that transform the recited abstract idea into a patent eligible invention because these claims merely recite further abstract limitations that provide no more than simply narrowing the recited abstract idea.
   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gandhi (2014/0052534 hereinafter Gandhi) in view of Official Notice. 
	With respect to claim 15, Gandhi teaches analyzing buyer profiles to determine suitable potential buyers based on metrics and data stored in said buyer profiles (i.e. (paragraph 0056 for determined attributes corresponding to the parameters of an advertiser's request, and consider those attributes the advertiser determines are most relevant to advertising selection);
	Analyzing a target user profile for a target user viewing a website having available advertising space (i.e. the identity of the multiple individuals in the viewing area of an advertising space may be determined. Then, one or more attributes of the individuals may be determined. For example, attributes may be determined for express, inferred, or predicted information accessible to or stored in a social network. The determined attributes may then be provided for the selection of an advertisement, the determination of a bid for an advertising space, or both. In particular embodiments, the attributes used for the selection of an advertisement or bid may relate to an individual's age, gender, past behaviors, preferences, dislikes, interests, connections, employment status, income, purchasing power, memberships, education, relationships, physical orientation (such as direction facing), motion (such as direction or speed), or any other suitable characteristic)(paragraph 0004);
	Analyzing said buyer profiles based on said available advertising space and based on data in said target user profile;  determining a sale price for said available 
	With respect to the offer being made to each potential buyer in turn until said list is exhausted or until one of said potential buyers has accepted the offer.  Official Notice is taken that it is old and well known to sell an item to a specific buyer and if that buyer doesn’t buy the item, offering the item for sale until a buyer has accepted the offer.  For example, advertisement spaces are offered to advertisers and if the advertisers do not buy them offering them to other potential buyers that meet the criteria until the space is sold in order to avoid not selling the space and all and lose profit.     

Claims 1-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi (2014/0052534 hereinafter Gandhi) in view of Dixon et al. (2016/0027055 hereinafter Dixon). 
	With respect to claim 1, Gandhi teaches methods and systems for facilitating a buying and selling of advertising spaces (Abstract).
	A first data storage medium for storing buyer profiles for advertising buyers (paragraph 0056 for determined attributes corresponding to the parameters of an advertiser's request, and consider those attributes the advertiser determines are most relevant to advertising selection);
	A second data storage medium for storing target user profiles for potential advertising viewers (i.e.  In particular embodiments, advertisements meant to be displayed to multiple viewers (e.g. a billboard) may be targeted to one or more potential consumer of the advertisement. For example, an advertiser may select an advertisement to display in an electronic advertising space based on attributes of a potential consumer of the advertisement)(paragraph 0052);
	A second data processor for receiving notification of an available advertising space from an advertising seller and for determining which advertisers buyers are to be added to a potential buyer list for said available advertising space (i.e. As an example, when an advertising space 600 in a publisher's inventory 610 becomes available the publisher 620 may notify one or more advertisers 650 of the available advertising space. In particular embodiments, publishers 620 and advertisers 650 may use a third-party service to facilitate purchasing of advertising space. For example, a publisher may notify one or more ad exchanges 630 when advertising spaces 600 in the publisher's advertising inventory 610 become available, and the ad exchange 630 may notify advertisers 650 of the available ad spaces 600)(paragraph 0050);
	Said advertising spaces are for online videos (i.e. such as media content (e.g., photos, videos, music, text, etc.)(paragraph 0017);
	  advertising buyers in said potential buyer list are sequentially offered said available advertising space for a specific price; said second data processor determines which advertising buyers are in said potential buyer list based at least on said buyer 
	an offer of said available advertising space is provided, in turn to each buyer in said potential buyer list until a potential buyer accepts said offer at said specific price (i.e.  receive response and/or payment from the advertisers to place advertisements 650 in the one or more ad spaces 600)(paragraph 0050).
	With respect to analyzing sales and adjusting said buyer profiles and when the advertising sale has been completed, sales results are used to adjust said buyer profiles. Dixon teaches on paragraph 0116 “a user profile may have been updated to include offline transaction/purchase data representing a user's transactions and/or purchases”.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included in the advertising space of the teachings of  Gandhi to analyze and adjust the profiles of when the buyers have completed the sale as taught by Dixon because such a modification would help and keep up to date the buyer’s preferences.

	Claims 2-4 further recite teaches analyzing previous sales to determine advertising patterns in order to determine which buyers to include in said list of potential 

	With respect to claims 5-6, Gandhi teaches said notifications of available advertising spaces include demographic data regarding said target user; wherein said demographic data is sent to said advertising buyers included in said potential buyer list  (i.e. attributes relevant to an advertisement selection may be one or more of an individual's age, gender, past behaviors, preferences, dislikes, interests, connections, employment status, income, purchasing power, memberships, education, relationships, orientation (such as direction facing), motion (such as direction or speed), time of day, location, interactions with a social network, interactions with a device, or any other suitable attributes. In particular embodiments, attributes relevant to the selection of an advertisement may be specified by the entity selecting the advertisements. For example, an advertiser may receive all determined attributes, or all determined attributes corresponding to the parameters of an advertiser's request, and consider those attributes the advertiser determines are most relevant to advertising selection)(paragraph 0056).

	Claims 7-8 further recite the potential list are selected based on performance metric of said advertising buyers and stored in the buyer profiles.  Official Notice is taken that it is old and well known to make candidate’s selections based on performance.  For example, selecting a list of students based on their entrance exams scores, in order to select the best candidate.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the potential list are selected based on performance metric of said advertising buyers and stored in the buyer profiles, in order to obtain the above mentioned advantage.

	Claim 9 further recite said target user profiles include data relating to seller preferences for advertising content to be presented on said available advertising spaces.  Official Notice is taken that it is old and well known for customer, buyers to select merchant/vendor preferences in order to allow the buyers to select the merchant/vendor of their choice.

	With respect to claims 10 and 16 , Gandhi teaches determining parameters for said advertising opportunity based on a target user profile for said specific target user  (i.e.  In particular embodiments, advertisements meant to be displayed to multiple viewers (e.g. a billboard) may be targeted to one or more potential consumer of the advertisement. For example, an advertiser may select an advertisement to display in an electronic advertising space based on attributes of a potential consumer of the advertisement)(paragraph 0052);
advertiser's request, and consider those attributes the advertiser determines are most relevant to advertising selection); 
	Based at least one on said assessment results, compiling a list of potential buyers, said list of said of potential buyers being a subset of said plurality of buyers and sending an offer for a specific price for said advertising opportunity to a specific potential buyer in said list (sending a price and receiving in response payment from the advertisers to place advertisements 650 in the one or more ad spaces 600)(paragraph 0050);
	Receiving sales results from said specific potential buyer in said list (see paragraph 0050 for advertisers paying for clicks).
	With respect to analyzing sales and adjusting said buyer profiles and when the advertising sale has been completed, sales results are used to adjust said buyer profiles. Dixon teaches on paragraph 0116 “a user profile may have been updated to include offline transaction/purchase data representing a user's transactions and/or purchases”.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included in the advertising space of the teachings of Gandhi to analyze and adjust the profiles of when the buyers have completed the sale as taught by Dixon because such a modification would help and keep up to date the buyer’s preferences.



	 Claims 12-13 further recite teaches analyzing previous sales to determine advertising patterns in order to determine which buyers to include in said list of potential buyers.  The combination of Gandhi and Dixon teach based on what the buyers are buying updating their profiles (see Dixon on paragraph 0116). The combination of Gandhi and Dixon do not teach using the purchase information/buying pattern to determine which buyers to present sale items to.  Official Notice is taken that it is old and well known in marketing to use the buyer’s purchase information/buying pattern to present sale items to because such a modification would allow to target the items to the buyers that are more likely to be purchased based on their buying habits/preferences.     

	With respect to claim 14, Gandhi further teaches said advertising opportunity is an opportunity to present a video advertising piece on said webpage (i.e. such as media content (e.g., photos, videos, music, text, etc.)(paragraph 0017).

	
Point of contact
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715.  The examiner can normally be reached on Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688